Citation Nr: 1400467	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation for hypertensive cardiovascular disease in excess of 60 percent prior to June 30, 2011, and in excess of 30 percent from October 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed a 60 percent rating for the Veteran's service-connected hypertensive heart disease.

The Veteran testified at a June 2011 Travel Board hearing.  Additional evidence was recently submitted along with a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2013).

By rating action in July 2012, the Appeals Management Center (AMC) granted an evaluation of 100 percent for the Veteran's service-connected hypertensive cardiovascular disease effective June 30, 2011 for coronary bypass surgery, and reduced the evaluation to 30 percent effective October 1, 2011.  However, in August 2012 the RO granted service connection for another disability with a 50 percent evaluation assigned effective earlier than the date of the reduction, and as such, there was no reduction of the overall level of compensation being paid.  The Board notes that the award of a 100 percent rating for heart disease from June 30, 2011 to October 1, 2011, is the maximum rating possible, and the Board will therefore not address whether an increased rating is possible for that period of time.  Accordingly, the issue has been framed as listed on the title page.

The Board notes that the Veteran also has Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files.  Any further development or adjudication of this Veteran's case should take into account the paperless claims files.

Following the RO's denial of entitlement to a total disability rating based on unemployability (TDIU) in April 2013, the Veteran submitted a completed application for a TDIU.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In response to the July 2012 rating decision that granted an evaluation of 100 percent for the Veteran's service-connected hypertensive cardiovascular disease effective June 30, 2011, and reduced the evaluation to 30 percent effective October 1, 2011, the Veteran submitted a statement in July 2012 requesting a hearing before a Veterans Law Judge sitting at the Regional Office (i.e. a Travel Board hearing).  Although the Veteran has already presented testimony at a Board hearing, in light 
of the reduction in evaluation of the issue on appeal and potential change in symptomatology since the last hearing, the Board will permit another hearing to be scheduled.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Undertake all action necessary to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge sitting at the local RO, in accordance with his request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

